UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    STEPHANIE L. HEAP,

                     Plaintiff,
                                                  18 Civ. 1220 (LAP)
    -against-
                                                    OPINION & ORDER
    CENTURYLINK,   INC.   and     QWEST
    CORPORATION,

                     Defendants.


LORETTA A. PRESKA, Senior United States District Judge:

        Before the Court is a motion for summary judgment filed by

Defendants      CenturyLink,    Inc.       and   Qwest   Corporation   d/b/a

CenturyLink (“the Company”).1      That motion is GRANTED IN PART and


1 Not including the various declarations relied upon by the
parties, which the Court will cite ad hoc, the record on summary
judgment consists of the following:
  1) Company’s Memorandum of Law in Support of Motion for Summary
     Judgment (“MSJ”), dated June 5, 2019 [dkt. no. 42];
  2) Company’s L.R. 56.1 Statement of Undisputed Material Facts in
     Support of Motion for Summary Judgment (“Def. 56.1 Stmt.”),
     dated June 5, 2019 [dkt. no. 43];
  3) Plaintiff’s Memorandum of Law in Opposition to Company’s
     Motion for Summary Judgment (“Opp.”), dated July 10, 2019
     [dkt. no. 50];
  4) Plaintiff’s Opposition to Company’s L.R. 56.1 Statement and
     Statement of Disputed Facts (“Pl. 56.1 Opp.” and “Pl. SDF”),
     dated July 11, 2019 [dkt. no. 51];
  5) Company’s Reply in Support of Motion for Summary Judgment
     (“Reply”), dated July 31, 2019 [dkt. no. 57];
  6) Company’s Reply to Plaintiff’s Opposition to Company’s L.R.
     56.1 Statement (“Def. Reply 56.1 Stmt.”), dated July 31, 2019
     [dkt. no. 61]; and
  7) Company’s Response to Plaintiff’s Statement of Disputed Facts
     (“Opp. to Disputed Facts”), dated July 31, 2019 [dkt. no.
     62].

                                       1
DENIED IN PART.    For the reasons detailed below, the Court grants

summary judgment on Plaintiff Stephanie Heap’s (“Heap”) New York

State Human Rights Law (“NYSHRL”) claims, New York City Human

Rights Law (“NYCHRL”) claims, claim for unpaid commissions under

Section 193 of the New York Labor Law (“NYLL”), and common law

claims.    The Court denies summary judgment with respect to Heap’s

claim for unpaid commissions under Section 191 of the NYLL.

  I.      FACTUAL BACKGROUND

  The Court presumes the parties’ familiarity with the factual

background of this litigation.           Accordingly, it will detail the

relevant facts as concisely as possible. The factual background

below will primarily be taken from Plaintiff’s Local Rule 56.1

Opposition to the Company’s Statement of Undisputed Facts (“Pl.

56.1 Opp.”), Plaintiff’s Local Rule 56.1 Statement of Disputed

Facts (“Pl. SDF”), and, where the relevant facts are undisputed,

from Defendants’ Local Rule 56.1 submissions.

          a. Gender Discrimination

  Heap began working at the Company as a Global Accounts Manager

(“GAM”) in December 2014.       (Pl. SDF ¶¶ 1-2, 11.)   As a GAM, Heap’s

role with the Company was primarily supporting existing clients

and    would    require   her     primarily     to   foster   established

relationships with clients rather than secure business from new

clients.    (Id. at ¶¶ 12-13.)



                                     2
  When she was initially hired, Heap was paid a salary of $87,000

per year.    (Id. at ¶ 7.)     According to Heap, the Company had

initially informed her that she would receive a base salary of

$110,000 but decided to provide her with a lower salary after

evaluating her prior work experience.        (Id. at ¶¶ 5-6.)    In

addition to her base salary, Heap earned commissions that were

calculated in accordance with the Company’s 2015 and 2016 Sales

Compensation Agreements and Sales Compensation Master Guides.

(Id. ¶ 8.)   Those agreements did not provide the value of specific

inputs needed to quantify commissions, but they did provide the

broad process for doing so.    (Id.)

  In April 2015, only a few months into her tenure at the Company,

Heap’s manager Thomas Martin (“Martin”) convinced her to take on

a new role as a Global Account Executive (“GAE”).    In contrast to

her role as a GAM, the GAE role would require Heap to go out and

obtain new sales rather than foster existing client business. (Id.

¶ 17.)   Martin felt that the new role would help her “focus on her

strength which was account acquisition.”    (Id. ¶ 122.)

   Heap was initially hesitant to take on the new role in part

because it would be “much harder” than the old one, (id. ¶ 19),

i.e., it would require her to go out and “hunt” new clients.

Moreover, she had been very successful in the GAM role and had a

nearly perfect year to date attainment rate against her sales

quota.   (Id. ¶ 124.)   Ostensibly to ease her concerns, Martin told

                                  3
Heap that she would be credited with an opportunity with a company

named iQor, a new client account, which would make the transition

smoother.      (Id. ¶ 22.)    As Heap put it, the iQor opportunity would

give her sales credit that would translate into commissions under

the various sales agreements.            (Id. ¶ 24.) When the iQor sale

closed in May 2015, Martin sent Heap an email attaching the

contract for the opportunity congratulating her on her incoming

commissions.     The contract noted that the value of the opportunity

was $21,254, which Martin noted in the May 2015 email.                    (Id. ¶¶

27-29.)

  Heap, however, did not receive credit for the iQor opportunity

when she switched to the GAE role.             See infra at 11.      According to

Heap, Martin, after discussing the issue with his superiors,

selected her start date in the GAE role as June 1, 2015.                       (Id.

¶ 37.)    Moreover, Martin, despite his discretion to pick a date in

June,    chose    a    closing   date   of     May   27,    2015   for   the   iQor

opportunity.          (Id. ¶¶38-39.)     This meant that Heap would not

receive credit for the iQor opportunity as Martin had previously

suggested.

  Heap struggled in the GAE role, and her relationship with Martin

deteriorated throughout the Summer and Fall of 2015.                     (See Def.

56.1 Stmt. ¶ 182.)         According to Heap, this deterioration was the

result    of   Martin’s    treating     male    colleagues     and   subordinates

differently from the way he treated Heap.                  (Pl. SDF ¶ 128.)     In

                                         4
Heap’s view, Martin was generally “jovial, sweet, and nice” with

male colleagues, but not with her.      (Id. ¶ 154.)    For example, he

would frequently go to lunch with male subordinates and with former

male colleagues on other teams, such as Ken Williams (“Williams”)

and Frank Raneri (“Raneri”), (id. ¶ 152), but “never invited or

otherwise attended lunch with Heap except when it coincided with

a client lunch,” (id. ¶ 150.)       Martin also would joke with his

male colleagues at work but would immediately stop joking if a

woman walked into the room.     (Id. ¶ 153.)

    Similarly,   Heap    contends   that   Martin    occasionally   made

offensive and discriminatory comments about women.         For example,

“Martin instructed Heap and [his other female subordinate] not to

swear while making no such demands of male colleagues, and []

frequently swore himself.”      (Id. ¶ 128.)      In another instance,

Heap states that Martin told her that his wife worked a full-time

job while taking care of their four children.           When Heap told

Martin that this made his wife a “super achiever,” Martin said

that raising their children was “her job.”          Taking this to mean

that Martin felt that his wife’s primary role was in the home,

Heap chastised Martin for the comment.         (Id. ¶ 223.)   Heap also

thought that Martin would “roll his eyes” at women if he did not

like their outfits.     (Id. ¶ 224.)

  In Heap’s telling, Martin’s discriminatory conduct extended to

his oversight of her work.      For example, Heap avers that Martin

                                    5
“berated    [her]     constantly”   but   would    rarely   yell     at    male

subordinates.    (Id. ¶ 133; see also Def. 56.1 Stmt. ¶ 185 (citing

Heap’s deposition testimony in which she claims Martin snapped at

her and made snide comments about her).)           Similarly, unlike with

male colleagues, Martin would wait to tell Heap about issues with

her work only after she had completed the relevant task and

sometimes would ask her to start assignments over.                 (Pl. SDF

¶ 129.)      Martin also apparently refused to train Heap on the

Company’s corporate terminology and excluded Heap from emails,

training sessions, and internal meetings where male subordinates

were included.        (Id. ¶¶ 130-31.)       Similarly, Heap states that

Martin     excluded    her   from   client   correspondence    and        client

meetings, sometimes to the concern of clients.            (Id. ¶ 135.)

  Heap further states that Martin ran a “boys club” through which

he sought to “boost the financial performance and success of his

male colleagues at the expense of Heap.” (Id. ¶ 129.) For example,

in January 2016, Martin requested--or, rather, insisted--that Heap

partner with Raneri, who was a friend of his.         (Id. ¶ 136.)        Raneri

was on a different sales team from Martin but reached out to Martin

about providing information about an opportunity to the individual

on Martin’s sales team--Heap--who was working on the Legal Aid

Society account.      (Id ¶ 137.)   When he received the email, Martin,

without checking in with Heap first, instructed Raneri that he

should split the opportunity with Heap.           (Id.)

                                      6
  Heap was uncomfortable with the idea of working with Raneri.

First, she felt that Martin was forcing her into acquiescing to

the arrangement and was especially upset because the split would

mean that Raneri would obtain 50 percent of any commissions that

they earned from the account.          (Id. ¶ 143.)    Second, she felt that

she had a stronger background than Raneri did with the relevant

account, as demonstrated by the fact that she had previously

discussed details with representatives from the Legal Aid Society.

(Id. ¶ 142.) Heap felt that she had been successful on the account,

as “[u]p to that point nobody previously handling the account had

come closer in securing any new deals for [the relevant] services

with the Legal Aid Society.”          (Id.)   When Heap agreed to work with

Raneri, she told Martin that it would have been nice if he had run

it by her first.”         Martin responded tersely: “You are welcome for

[my] allowing you to participate in this opportunity.”                  (Id. ¶¶

143-44.)

  In January 2016, Martin made the decision that he wanted to put

Heap on a corrective action plan (“CAP”) due to her sub-standard

performance in the role.           (Id. ¶ 169.)    Up until that point, Heap

had not closed a sale with a new client.              (Id. ¶ 198.)       Martin

reached    out   to   a    human    resources     employee   at   the   Company,

identifying the following issues with Heap that would necessitate

corrective action: (1) her poor sales performance; (2) her failure

to timely complete tasks; (3) her failure to adhere to standard

                                         7
office hours; (4) her argumentative and combative behavior; (5)

her inability to learn new information about Company processes;

(6) her lack of initiative to adjusting to the Company’s sales

strategy; and (7) her difficulty working with others and support

staff. (Def. 56.1 Stmt. ¶ 144.) Human resources instructed Martin

to    include   in   the   CAP   a   written   warning   to   Heap   about   her

performance as well as a performance improvement plan (“PIP”).

(Pl. SDF ¶ 170.)

     On February 3, 2016, Martin discussed the goals of the CAP with

Heap.2    The following day, Martin sent a written confirmation to

Heap detailing the corrective plan.            (Id. ¶ 175.)    The CAP itself

noted the following:

     Overall, Stephanie has not adapted well to being in sales at
     CenturyLink. Management has tried using Stephanie in different
     roles in an effort to put her in the best position to succeed.
     [Heap] [h]as not met timeline for tasks: 2016 goals, SBDC
     program, CEP Opt In.   Overall, [Heap’s] attitude and respect
     towards management is poor and non compliant. Stephanie is
     bordering on being a negative influence in the office
     environment and continuously operates against management’s
     wishes and coaching.




2 Heap’s Local Rule 56.1 Statement of Disputed Facts appears to
suggest that the CAP and the PIP were distinct remedial measures,
and implies that Martin suddenly decided to put her on a CAP rather
than a PIP.    For example, she disputes that Martin’s original
inquiry discussed a CAP because it only mentions a “performance
improvement plan.”   (Pl. 56.1 Opp. ¶ 144.)     This is incorrect.
Heap’s CAP included a written warning and a PIP, and the CAP itself
supports this contention. (Def. 56.1 Stmt. ¶ 145; Martin Decl. at
Ex. 14.)
                                        8
(See Declaration of Thomas J. Martin in Support of Motion for

Summary Judgment (“Martin Decl.”), dated June 4, 2019 [dkt. no.

46] at Ex. 14.)     In a section on “Performance Expectations,” the

CAP tasked Heap with improving her sales performance, completing

tasks on time, improving her communication skills, and arriving to

the office on time.      (Id.)      The CAP emphasized that “[f]ailure to

meet these or any other expectations . . . may result in further

corrective     action,    up   to    and    including    termination   of    []

employment.”    (Id.)

     After he put Heap on the CAP, Heap contends that Martin tried

to    “intentionally     sabotage     Heap’s   accounts     to   decrease   her

performance abilities and manage her out.”              (Pl. SDF ¶ 210.)     For

example, Martin again “demanded” that Heap partner with another

coworker, this time with Williams—-another one of Martin’s former

sales team colleagues.         (Id. ¶ 149.)     Through this arrangement,

Martin took over three large accounts from Heap, including client

accounts for Sirius, Guardian Life, and Marsh & MacLennan.                  (Id.

¶ 155.)    Heap contends that Martin “orchestrated” the partnership

so that he could use Heap, who was performing well, to prop up

Williams’ “dismally low” sales quota.          (Id. ¶ 156.)      Specifically,

Heap was upset that she was forced to prop up Williams—-who was a

GAM and not a GAE—-and his 10 percent sales attainment rate. (Id.

¶ 157.) She was also upset because splitting deals with Williams

would “cut her pipeline.”           (Id. ¶ 206.)    She similarly suggests

                                        9
that “[b]y requiring Heap to partner on deals with Williams in

February on numerous accounts following his placement of Heap on

a CAP, Martin hurt Heap’s chances of improving her performance

attainment” because she would be splitting with Williams.    (Id. ¶

215.)

  Heap also suggests that Martin excluded Heap from emails and

other client interactions after he put her on a CAP in February

2016.   (Id. ¶ 211.)   For example, Heap felt that Martin cut her

out of various communications with a client consultant at Guardian

Life in late February 2016.    (Id. ¶ 212.)    On another occasion,

Martin apparently included Williams instead of Heap in a meeting

with representatives from Marsh & MacLennan in February 2016.

Martin allegedly did this despite the fact that Heap (1) owned

that client account; (2) had set up the meeting in question; and

(3) had dedicated more of her time to the account than Williams.

(Id. ¶ 213.)    According to Heap, this negatively affected her

relationship with the client, undermining her ability to do her

job as a GAE.   (Id. ¶ 216.)

  On March 4, 2016, Plaintiff emailed various senior Company

employees to alert them to Martin’s purportedly discriminatory

behavior.   (Id. ¶ 219.)   In the email Heap further stated that

Martin had “a problem working with high performing women” and noted

his “isolated and abusive” treatment of her.   (Pl. SDF ¶ 219.)   On

March 8, 2016, Heap met with a senior manager who promised that he

                                10
would investigate but who allegedly also said that “Martin could

not be discriminating against [Heap] based on her gender because

‘[Martin] is married and has children.’”        (Id. ¶ 226-27.)          After

the meeting, the Company took no action against Martin and made no

apparent effort to remedy the alleged discrimination. (Id. ¶ 230.)

  Heap resigned from the Company on April 7, 2016.

         b. Unpaid Commissions

  Heap    also   contends   that    the   Company    failed   to   pay     her

$112,233.79 in commissions for the iQor transaction, see supra at

4, and other opportunities.        (See Pl. SDF ¶¶ 51, 55.)

  Before proceeding further, the Court will review the basics of

how commissions at the Company functioned.          In addition to Heap’s

base salary, she was eligible to earn commission based on the terms

and conditions of various agreements, including her 2015 and 2016

Sales Compensation Agreements and the Company’s 2015 and 2016 Sales

Compensation Master Guide.         (See Declaration of Greg Maliniak

(“Maliniak Decl.”), dated June 5, 2019 [dkt. no. 39-4] at Exs. 1-

4.) Sales representatives were eligible to earn commission based

on multiple performance metrics, including (1) their sales quota

attainment, (2) the respective Target Sales Incentive (“TSI”), and

(3) various decelerators and accelerators.          (Def. 56.1 Stmt. ¶ 7.)

  At the Company, a sales representative’s sales quota could be

pegged to various metrics.       The most common of these metrics was



                                     11
Total Billed Revenue (“TBR”) and Sales Order Value (“SOV”).3            When

Heap was a GAM, her sales quota was tied to TBR.        When she became

a GAE, her quota was based on SOV.        (Id. ¶¶ 10-13.)     In order for

Heap to receive sales quota credit for a certain sales metric, she

would have had the specific sales metric as a quota requirement.

Thus, if a given sales representative had a sales quota based on

TBR, he or she would not receive credit against the quota for an

opportunity that generated SOV, and vice versa. (Id. ¶ 14.)

    A   sales    representative’s   TSI   represents   “the    amount     in

commission that a sales representative received on an annual basis

if he or she was at 100% of sales quota attainment.”           (Id. ¶ 17.)

Thus, if a sales representative had a TSI of $50,000, they would

receive $50,000 in commissions for reaching 100 percent of their

sales quota using the relevant metric.       (Id. ¶ 18.)    However, when

a sales representative did not achieve his or her full sales quota,

the yearly commission payment did not decrease in a linear fashion,

i.e., a representative who achieved 50 percent of his or her quota

did not necessarily receive 50 percent of the TSI.            (Id. ¶ 19.)

Instead,        various   decelerators    would   decrease      the     TSI

“exponentially” when a representative was below his or her quota.



3 The internal mechanics of each of these metrics is not material
to the claims at issue in this litigation, so the Court will not
endeavor to explain them. What matters is that employees in
different roles at the Company would have sales quotas pegged to
different metrics.
                                    12
(Id.; see also id. ¶ 20 (“[A] sales representative who was at 50%

quota for a year might have only earned 30% of the TSI in commission

after factoring in applicable decelerators.”)

    The Company had a contractually mandated dispute resolution

process if current or former employees had issues with their

commission payments. (See Declaration of Greg Maliniak (“Maliniak

Decl.”), dated June 5, 2019 [dkt. no. 39-4] at Exs. 1-4.)              By

signing the relevant Sales Compensation Agreements, which Heap

did, an employee agreed to be bound by the resolution process

explained in the Company’s Master Guides and to “exhaust the

Company’s Internal Resolution and Escalation process . . . before

initiating a claim for sales compensation.”       (Id. Exs. 1,2.)4    The

Master   Guides,   in   turn,   detail   that   “Issue   Escalation   and

Resolution Process.”    (See, e.g., id. Ex. 4 at 100-01.)5     According

to the Master Guides, those who are employed at the Company must



4 In her Statement of Disputed Facts, Heap appears to suggest that
she is not bound by the terms of the Sales Compensation Master
Guides because she “never signed” them. (Pl. SDF ¶ 110.) If Heap
is indeed making that claim, it is plainly unavailing and borders
on being deliberately misleading. It is true that Heap did not
specifically sign the Sales Compensation Master Guides. But it is
undisputed that she executed both the 2015 and 2016 Sales
Compensation Agreements which, on their signature page, explicitly
state that “[b]y acknowledging [the] agreement” the signing
employee “affirm[s] that [he or she] . . . agree[s] to be bound by
. . . the relevant BU Master Guide.”   (See Maliniak Decl. Exs. 1,
2.)
5 There is no material difference between the process described in

the 2015 and 2016 guides. For the sake of simplicity and brevity,
the Court will cite to the 2016 guide.
                                   13
submit their issue internally to an Issue Tracking System (“ITS”)

no later than 30 days from the date on which the relevant final

Sales Compensation payment statement was issued.     (Id.)    Former

employees are instructed to contact, by phone or email, the Former

Employee Sales Compensation (“FESC”) team in the same timeframe.

(Id.)   Failure to submit an issue either through ITS or FESC meant

that the employee “agree[d] (1) the relevant Sales Compensation is

accurate; (2) the [d]eadline represents a reasonable time for [him

or her] to raise issues; and (3) [he or she was] fully compensated

under the terms of the Plan and [has] no additional claims or

disputes regarding . . . Sales Compensation.”   (Id. at 27.)

  Moving to the substance of the issue, Heap says that she did

not become aware of the unpaid commissions until August 2015 when

she identified the issue upon review of SalesForce data.     (Id. ¶¶

47, 56.) With respect to iQor, Heap noticed that she had not been

credited with SOV credit, and thus had not gotten commission, for

the opportunity.   (Id. ¶ 47.) In September 2015, Heap reached out

to Greg Maliniak (“Maliniak”), a Lead Sales Operations Analyst at

the Company, to discuss the unpaid commissions. (Id. ¶ 48.)    Later

that month, Maliniak spoke to Martin about the issue; Martin said

that “Heap lost the transaction because it closed prior to her job

transition [to the GAE role] and eligibility date for accruing

it.”    (Id. ¶ 48.)   In other words, Martin told Maliniak that



                                 14
because Heap was a GAM at the time the iQor opportunity closed,

she did not receive SOV credit for her GAE role.

  Heap also believes she was underpaid for other opportunities

with other clients, which she also noticed in August 2015.              (Id.

¶¶ 54, 56.)    When she told Martin this, Martin told her that the

reason   she   had   not   received    commissions   was    “due   to     an

administrative delay.”      (Id.) Throughout September and October

2015, Heap continued to press the issue with Martin and Maliniak.

(See Id. ¶¶ 56-62.)    In November 2015, a member of the Company’s

sales operations team told Heap that her commission had not been

paid because her SOV credits were being attributed to a false sales

ID number rather than Heap’s actual ID number which had changed

when she transitioned to the GAE role.        (Id. ¶ 64.)    The Company

told Heap it would correct the issue.      (Id. ¶ 65.)

  The issue persisted until February 2016.           (Id. ¶ 69.)         The

Company apparently concluded that Heap’s SOV credits were somehow

being assigned to Martin, rather than to Heap.        (Id.     ¶ 71.)      A

sales analyst told Heap later that month that he had completed a

“manual calculation” for her “December payout” that amounted to

just over $6,000 representing a 24 percent SOV.       (Id. ¶ 74.)        The

Company paid Heap $6,391.68 on February 23, 2016, which was “for

December paid in February.”     (Id. ¶ 78.)

  Heap informed the Company that she was uncomfortable with those

numbers and requested to schedule a call to discuss the issue.

                                  15
(Id. ¶ 75.)   Heap did not receive a response and, on March 4, 2016,

sent an email to senior personnel about the compensation issues.6

Several weeks later, Heap was told that the $6,391 payout from

February was “not enough to put her into chargeback during Close-

out.”    (Id. ¶ 78.)   Shortly before her departure from the Company

in April 2016, Heap again asked to discuss her compensation issues.

(Id. ¶ 79.)    On May 31, 2016—-after Heap had left the Company—-

she received an additional payment of $3,766.20.     (Id. ¶ 80.)7

Heap cannot recall if, while she was employed by the Company, she

submitted a dispute about her commission payments to the Company’s

ITS as required under the Sales Compensation Master Guide.      (Id.

¶ 83.)     Heap states that, after she departed the Company, she

called the telephone number she was directed to call in order to

raise an issue with the FESC, see supra at 14, but the number was

disconnected, (id.).     Heap notes that a former colleague of hers

sent an email to the email address associated with the FESC and

received a response from the Company, but does not state that she

also emailed the FESC to raise her issues.     (Id. ¶ 84.)


6 This was the same email in which Heap notified the Company of
Martin’s allegedly discriminatory conduct. See supra at 10.
7 In her Statement of Disputed Facts, Heap provides her own

calculation of unpaid commissions.     She concludes that she was
actually owed $125,100.00 in commission by the Company for her
work between June 2015 and December 2015. Of that balance, she
acknowledges that the Company paid her $2,708.33 in December 2015;
$6,391.68 in February 2016; and $3,766.20 in May 2016. Subtracting
those payments, the balance according to Heap is $112,233.79. (See
Pl. SDF ¶¶ 87-108.)
                                  16
    II.   LEGAL STANDARDS8

          a. Summary Judgment

      Under Rule 56 of the Federal Rules of Civil Procedure, a court

may grant summary judgment when “there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a

matter of law.”     Fed. R. Civ. P. 56(a).   “The movant bears the

burden of demonstrating the absence of a genuine dispute of fact,

and, to award summary judgment, the court must be able to find

after drawing all reasonable inferences in favor of a non-movant

that no reasonable trier of fact could find in favor of that

party.”    Palmer/Kane LLC v. Rosen Book Works LLC, 204 F. Supp. 3d

565, 568 (S.D.N.Y. 2016) (citation and internal quotation marks

omitted).

      Courts “must be cautious in granting summary judgment in

employment discrimination cases because, ‘the ultimate issue to be

resolved in such cases is the employer’s intent, an issue not

particularly suited to summary adjudication.’”    White v. Pacifica

Found., 973 F. Supp. 2d 363, 372-73 (S.D.N.Y. 2013) (quoting

Eastmer v. Williamsville Cent. Sch. Dist., 977 F. Supp. 207, 212

(W.D.N.Y. 1997)).     Notwithstanding the need for caution, it is



8Given the volume of claims in this action, the Court only utilizes
this section to discuss general principles applicable to summary
judgment. The Court supplies more specific standards applicable
to each individual claim in the relevant section discussing each
claim.
                                 17
well settled that “summary judgment may be appropriate even in the

fact-intensive context of discrimination cases” and that “the

salutary   purposes   of   summary     judgment -- avoiding   protracted,

expensive and harassing trials -- apply no less to discrimination

cases than to . . . other areas of litigation.”         Abdu-Brisson v.

Delta Air Lines, Inc., 239 F.3d 456, 466 (2d Cir. 2001) (citation

and internal quotation marks omitted).            To withstand summary

judgment, an employment discrimination plaintiff “must do more

than simply show that there is some metaphysical doubt as to the

material facts” –– he “must come forth with evidence sufficient to

allow a reasonable jury to find [his] favor.”        Brown v. Henderson,

257 F.3d 246, 252 (2d Cir. 2001) (citation and internal quotation

marks omitted).

  III. DISCUSSION

       a. Claims Against CenturyLink, Inc.

     As a threshold matter, the Court concludes that Plaintiff has

established claims against Defendant Centurylink, Inc.         Defendant

has argued that Heap “has not established and cannot establish

that CenturyLink, Inc. was [her] employer or that CenturyLink,

Inc. engaged in any of the acts or omissions that are the subject

of [her] claims.”     (MSJ at 27.)      However, as Heap points out, her

offer letter was on CenturyLink letterhead and expressly mentions

that Heap was being offered “conditional employment . . . with

CenturyLink.”     (See     Opp.   at   30.)    Similarly,   Heap’s   Sales

                                       18
Compensation Agreements were between her and CenturyLink and made

mention of distribution to CenturyLink employees.          (Id.)     Indeed,

Heap’s own CAP states that Heap did not “adapt[] well to being in

sales at CenturyLink” and emphasizes “CenturyLink Policies and

Procedures.”    (Martin Decl. at Ex. 14.)          As such, a reasonable

finder of fact could conclude that CenturyLink was Heap’s employer

for purposes of her various claims.

       b. Disparate Treatment Claims Under the NYSHRL & NYCHRL

     The Company’s motion for summary judgment is GRANTED with

respect to Heap’s claims of disparate treatment under the NYSHRL

and the NYCHRL.

     The burden-shifting framework set forth in McDonnell Douglas

Corp. v. Green, 411 U.S. 792, 802-04 (1973), governs gender

discrimination claims under the NYSHRL.           Under that framework,

plaintiffs have “the burden of proving by the preponderance of the

evidence a prima facie case of discrimination.”                Tex. Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 252-53 (1981) (emphasis

added).9   To     establish   a   prima   facie   case   for    gender-based

discrimination under the NYSHRL, Heap must demonstrate that “(1)

[s]he is a member of a protected class; (2) [s]he was qualified


9The standards governing claims under the NYSHRL and under federal
law, i.e., Title VII, are coextensive. See Henry v. NYC Health
& Hosp. Corp., 18 F. Supp.3d 396, 413 (S.D.N.Y. 2014)(“[T]he
standards of liability are identical under Title VII and the
NYSHRL.”).    The Court will thus occasionally rely on cases
evaluating claims brought under Title VII in its analysis.
                                    19
for    the    position   [s]he    held;    (3)    [s]he    suffered       an   adverse

employment action; and (4) the adverse action took place under

circumstances giving rise to [an] inference of discrimination.”

Reynolds v. Barrett, 685 F.3d 193, 202 (2d Cir. 2012) (citation

and    internal    quotation      marks    omitted).         Once     a    Plaintiff

establishes a prima facie case of gender-based discrimination, the

burden then shifts to the employer to demonstrate a “legitimate,

nondiscriminatory        reason   for     the    adverse   employment          action.”

Price v. Cushman & Wakefield, Inc., 808 F. Supp. 2d 670, 687-88

(S.D.N.Y. 2011) (citation and internal quotation marks omitted).

If the employer can put forward legitimate reasons for an adverse

employment action, the burden again shifts to the plaintiff to

show     that    those     justifications        amount    to   “pretexts”         for

discrimination.      Id.

       The burden of making out a prima facie case under the NYSHRL

is “not onerous,” Burdine, 450 U.S. at 252-53, and the Court finds

that Heap has met that manageable bar here.                As an initial matter,

the Court disagrees that Heap did not suffer an “adverse employment

action.” (See MSJ at 5-8.)           First, the Company argues that its

decision to place Heap on a CAP could not constitute an adverse

employment action because it did not “materially affect the terms

and condition[s] of employment or lead to an immediate tangible

harm.”       (Id. at 5 (citing Treglia v. Town of Manlius, 313 F.3d

713, 720 (2d Cir. 2002)).         Second, the Company posits that Heap’s

                                          20
eventual resignation could not amount to an adverse employment

action because she was not constructively discharged from her job.

(Id. at 6.)

      On the first score, the Company notes that a CAP is a “formal

performance     management     tool”    which     can    include    a    range   of

“performance management action” including “written warning[s],

performance      improvement      plan[s]         (“PIP[s]”),      and      formal

warning[s].”     (Def. 56.1 Stmt. ¶ 143.)          Heap’s CAP included a PIP

and   a   written   warning.     (Id.    at   145.)       Generally,      however,

“placement on a PIP, without more, does not constitute an adverse

employment action.”       Kalola v. Int’l Bus. Machines Corp., No. 13

Civ. 7339(VB)(LMS), 2017 WL 3394115, at *9 (S.D.N.Y. Feb. 28, 2017)

(collecting cases).        But Heap does adduce evidence of something

more:     that, while she faced termination under the CAP if she did

not   reach    certain   performance     metrics,       Martin   undermined      her

efforts to meet those goals in a variety of ways, including by

“requiring she share accounts” with other employees and excluding

her     from   client    meetings,     training     sessions,      and    internal

meetings.      (See Opp. at 9, 12-13.)10           On the latter score, the


10The Court notes that Heap primarily buttresses these allegations
with citations to her own declaration. That testimony is self-
serving does not mean that it should be disregarded for purposes
of summary judgment, as it is nonetheless admissible evidence.
Yang v. Navigators Grp., Inc., 674 F. App’x 13, 14-15 (2d Cir.
2016). Instead, “the self-serving nature of a witness’s statements
goes to the statements’ weight” at trial. In re Dana Corp., 574
F.3d 129, 154 (2d Cir. 2009).
                                        21
facts taken in a light most favorable to Heap also demonstrate

that a jury could find those actions had a   material effect on the

terms and conditions of Heap’s employment, see Treglia, 313 F.3d

at 720, because the sharing of accounts caused her to “lose

performance attainment credits on which her employment status was

evaluated [under the PIP],” (Opp. at 9.)

     Thus, the Court declines to grant summary judgment on the

ground that Heap’s CAP--which included the PIP--was not an adverse

employment action for NYSHRL purposes.   While the general goal of

a PIP is to “improve [an employee’s] performance and avoid [her]

termination,” Szarzynski v. Roche Labs., Inc., No. 07 Civ. 6008

(MAT), 2010 WL 811445, at *7 (W.D.N.Y. Mar. 1, 2010), a reasonable

juror viewing these facts in the light most favorable to Heap could

find that the same assumption does not hold where the employee

subject to the PIP is actively undermined by management.   Indeed,

in such an instance a reasonable juror could find that the PIP

amounts to a de facto termination that would certainly constitute

an adverse employment action under the NYSHRL.11

     The Court also disagrees that Heap has failed to demonstrate

an inference of discrimination for purposes of making a prima facie



11 Because the Court finds that Heap was subject to an adverse
employment action for purposes of setting forth a prima facie case
under the NYSHRL, it need not reach the Company’s alternative
argument that Heap did not suffer a “constructive discharge” from
her employment.
                                22
case, though the margin is razor thin. (See MSJ at 8-12; see also

Reply at 7-11.)    Heap has testified that Martin was in engaged in

a course of conduct that systematically benefitted Heap’s male

colleagues at her expense.          (Opp. at 12-13.)          For example, Heap

has suggested that Martin invited male colleagues to training

sessions and meetings, but not her, and that he was more strict

with her than he was with male colleagues. (Id.) Similarly, while

isolated and admittedly far less derogatory than the types of lewd

comments traditionally seen in gender discrimination actions,

Martin’s purportedly sexist comments about the role of women, if

credited by the jury, could serve to buttress Heap’s assertion

that Martin acted with discriminatory intent. (See id. at 13-14

(citing and quoting Danzer v. Norden Sys., Inc., 151 F.3d 50, 56

(2d Cir. 1998)(When “other indicia of discrimination are properly

presented, the remarks can no longer be deemed ‘stray,’ and the

jury has a right to conclude that they bear a more ominous

significance.”).

     Heap, however, stumbles in the next stage of the McDonnell

Douglas   analysis.     The    Company     has   cited    a    litany    of   non-

discriminatory    reasons     for   its    treatment     of    Heap,    including

deficiencies such as:

     [P]oor sales performance; failure to timely complete tasks;
     failure to adhere to standard office hours; argumentativeness
     and combativeness in coaching sessions; slow to adapt and
     learn new information about processes and product; lack of


                                      23
     initiative to adapt to the Company’s strategy; and difficult
     working with others and support staff.

See Def. 56.1 Stmt. ¶ 144.        In response, Heap has failed utterly

to produce evidence that would allow a jury to conclude that these

reasons were “mere pretext for actual discrimination.”               Weinstock

v. Columbia Univ., 224 F.3d 33, 42 (2d Cir. 2000).

     First, Heap’s evidence of pretext amounts to little more than

a list of events and a conclusory assertion that those events

demonstrate   pretext.          Heap’s      evidence   that   the     Company’s

justifications     are    pretextual     center   exclusively       around    her

performance   (and   her    performance       relative   to   others    at    the

Company).   (See   Opp.    at   18-19.)      Specifically,    Heap    cites    as

“compelling evidence” of pretext the following:

     Specifically, despite Martin’s claim that she was at 62% MRC
     for performance attainment and had to rise to 70% in the first
     quarter of the year, she was already at 87% with an extensive
     pipeline in place . . . When Heap’s colleagues were later put
     on CAPs and performance plans their performance was abysmal
     in comparison and they were mandated to improve to numbers
     far below the number Heap was already at when she was put on
     a plan . . . Additionally, no other individuals were put on
     CAP during Heap’s employment despite the fact that many were
     performing far worse and granted exception upon exception .
     . . Further, Martin’s false claims of ‘performance issues’.
     . . and efforts to sabotage Heap’s performance at and
     following her placement on CAP belittle any argument with
     respect to the further action and termination he sought for
     her based on supposed performance after he put her on the
     CAP.   Finally, when Williams was given exceptions for his
     failing performance time and again, the procedure followed
     was consistent with managers receiving lists and exception
     forms to complete.




                                       24
(See Opp. at 18 (internal citations omitted).)        After rattling off

these actions, however, Heap concludes simply that “Defendants

actions were pretextual” and moves on.           (Id. at 19.)    This is

insufficient.     It is well-settled that “[j]ust because one is

treated   differently   around   the   office,   is   granted   different

bonuses, or is terminated while others are retained does not,

without more, demonstrate discrimination.”         Mattera v. JP Morgan

Chase Corp., 740 F.Supp. 2d 561, 575 (S.D.N.Y. 2010) (citation

omitted).12   And here, even acknowledging inconsistent treatment

by the Company, Heap does not provide any evidence beyond self-

serving, conclusory statements to demonstrate that the Company’s

justifications amount to pretext.      While the Court of Appeals has

cautioned that “summary judgment is ordinarily inappropriate where

an individual's intent and state of mind are implicated,” the

summary judgment rule would be “rendered sterile . . . if the mere

incantation of intent or state of mind would operate as a talisman

to defeat an otherwise valid motion.”       Meiri v. Dacon, 759 F.2d




12See also Moore v. Kingsbrook Jewish Med. Ctr., No. 11 Civ. 3625
(MKB), 2013 WL 3968748, at *13 (E.D.N.Y. July 30, 2013) (“[T]he
fact that an employee ‘disagrees with an employer's evaluation of
that employee's misconduct or deficient performance, or even has
evidence that the decision was objectively incorrect, does not
necessarily demonstrate, by itself, that the employer's proffered
reasons are a pretext for termination.’” (citations omitted)).


                                  25
989, 998 (2d Cir. 1985).        That guidance applies with particular

force here.

      Second,   even   assuming    arguendo    that   this   evidence   does

demonstrate pretext with regard to the Company’s performance-

related justifications, it does nothing to diminish the Company’s

other legitimate, non-discriminatory justifications which relate

to Heap’s attitude and her tardiness to the office.           In fact, the

CAP itself demonstrates that her sales performance was of secondary

concern, as it primarily focuses on other issues including the

fact that Heap’s “attitude and respect towards management is poor

and   non-compliant,”    that     she    “continuously   operates   against

management’s wishes and coaching,” and she has “not met timeline

for tasks.”     (See Reply at 9 (citing Def. 56.1 Stmt. Ex. 13 at

542.)

      Finally, Heap’s own statement of disputed facts at points

bolsters the Company’s case.        For example, Heap acknowledges (as

she must) that she did not close a sale to a new customer, i.e.,

her core responsibility as a GAE, during her employment with the

Company.   (Pl. SDF ¶ 198 (noting that Heap was “not the only

subordinate of Martin’s who did not close a sale to a new customer

during her employment.”)        This lends credence to the Company’s

plainly non-discriminatory justification that she had poor sales

performance in her GAE role.            Similarly, Heap takes issue with

Martin’s testimony that her “CAP was based in part on the fact

                                        26
that she was late to the office and, unlike [another employee] who

was also late to the office, never asked permission.” (Id. ¶ 200.)

However, Heap herself acknowledges that the other employee “was

not late to the office and did not ask permission to be so,” id.,

meaning the other employee’s situation does nothing to undermine

the Company’s displeasure with Heap’s late arrivals.13               If these

facts are not themselves fatal to Heap’s NYSHRL claim, they at

least underscore why no reasonable juror could find that the

Company’s actions were pretextual.

     For the same reasons, Heap’s disparate treatment claims under

the NYCHRL fail as well.       “The New York City Human Rights Law was

intended    to   be   more   protective   than   the   state   and    federal

counterpart.”     Pryor v. Jaffe & Asher, LLP, 992 F. Supp. 2d 252,

257 (S.D.N.Y. 2014) (quoting Bermudez v. City of New York, 783 F.

Supp. 2d 560, 579 (S.D.N.Y. 2011)). But even acknowledging the

NYCHRL’s “’uniquely broad and remedial purposes,’ which go beyond

those of counterpart State or federal civil rights laws,” Williams

v. New York Hous. Auth., 61 A.D.3d 62, 66 (N.Y. App. Div. 2009)

(citations omitted), it still requires “some evidence from which

discrimination can be inferred,” Ben-Levy v. Bloomberg, L.P., 518

F. App’x 17, 20 (2d Cir. 2013).           Even under the more lenient



13Heap also curiously avoids noting when she generally arrived at
the office, only opting to state that she “worked at the office
until 6PM or 8PM daily.” (Pl. SDF ¶ 202.)
                                    27
auspices of the NYCHRL, Heap has failed to proffer evidence that

would    allow   a    jury    to    find     that    the     Company   acted    with     a

discriminatory motive.

         c. Hostile       Work     Environment      Claims     Under    the    NYSHRL    &
            NYCHRL

       The Company’s motion for summary judgment is GRANTED with

respect to Heap’s claims of hostile work environment under the

NYSHRL and the NYCHRL.

       A hostile work environment exists under the NYSHRL “[w]hen

the    workplace     is     permeated      with     discriminatory      intimidation,

ridicule, and insult . . . that is sufficiently severe or pervasive

to alter the conditions of the victim's employment and create an

abusive working environment.”               Redd v. N.Y. Div. of Parole, 678

F.3d    166,   175    (2d    Cir.    2012)       (internal    quotation       marks   and

alteration omitted); see also Bermudez v. City of New York, 783 F.

Supp.2d 560, 578 (S.D.N.Y. 2011) (collecting cases).                          This is a

strict standard:          “simple teasing, offhand comments, and isolated

incidents      (unless       extremely       serious)        will    not   amount       to

discriminatory        changes       in     the      ‘terms     and     conditions       of

employment.’”        Schaper v. Bronx Lebanon Hosp. Ctr., 408 F. Supp.

3d 379, 397 (S.D.N.Y. 2019) (quoting Clark County Sch. Dist. V.

Breeden, 532 U.S. 268, 271 (2001)).                   There is no fixed standard

for what amounts to a hostile work environment for NYSHRL purposes;

instead, courts must evaluate the totality of the circumstances,


                                            28
including   the   frequency,   severity,   and   offensiveness   of   the

allegedly discriminatory conduct.      Alfano v. Costello, 294 F.3d

365, 374 (2d Cir. 2002).

     In opposition to the Company’s motion for summary judgment,

Heap supplies a laundry-list of examples of conduct that she says

cumulatively created a hostile working environment. Most notably,

Heap says that Martin:

       •    Frequently went to lunch with male colleagues, but not
            with her;

       •    Often joked with male colleagues, but not with her;

       •    Made several (in her opinion) offensive comments about
            women, including one remark that his wife’s job was “in
            the home”;

       •    Used erroneous performance metrics in his evaluations of
            Heap;

       •    Placed Heap on a corrective action plan and, in the
            process, refused to provide exceptions for her that he
            provided for Heap’s purportedly lower-performing male
            colleagues;

       •    Imposed more strict quota attainment requirements in
            Heap’s corrective action plan than he did in the




                                  29
              corrective action      plans   of    lower-performing      male
              colleagues;

          •   Regularly excluded Heap from client emails and client
              meetings, and tried to replace her at client meetings
              with lower-performing male colleagues;

          •   Refused to include Heap in internal training sessions
              and meetings in which he included male colleagues; and

          •   Sought to boost the performance of male colleagues at
              the expense of Heap.


(See Pl. SDF ¶¶ 129-30, 134, 171-209, 212-215, 217, 233-35; see

also Opp. at 12-13.)

     Heap’s NYSHRL hostile work environment claim fails as a matter

of law.       First, many of Heap’s complaints certainly amount to

“petty slights or inconveniences,” Williams v. City of New York,

No. 11 Civ. 3456 (JSR), 2012 WL 2524726, at *7 (S.D.N.Y. June 26,

2012) (internal citation omitted), that would not discriminatorily

alter her working conditions for purposes of the NYSHRL.                 For

example,      finding    that   Martin     “lunch[ing]   with    his     male

subordinates     and    colleagues   but   never   [Heap],   “jok[ing]    and

[being] jovial with his male subordinates, but not Heap,” (Pl. SDF

¶¶ 128, 144, 149-52), created a hostile working environment would

run directly counter to the maxim that the NYSHRL is not meant to

operate as a “civility code,” Davis-Bell v. Columbia Univ., 851 F.

Supp.2d 650, 671 (S.D.N.Y. 2012). Similarly, no reasonable juror

could find that Martin’s (at most) scattered comments about, for

example, his wife’s child-rearing role or his preference that women

                                     30
not curse, (Pl. SDF ¶¶ 223-24), were pervasive or offensive enough

to support a hostile work environment claim under the NYSHRL. Even

viewing them in a light most favorable to Heap, those comments

were “isolated and sporadic incidents” that, even if “tasteless,

meanspirited, and sound[ing] [in] ignorance and bias,” Alvarado v.

Mt.   Pleasant   Cottage   School   Dist.,      404   F.   Supp.3d   763,    782

(S.D.N.Y. 2019), did not occur with sufficient regularity to

support a hostile work environment claim.

      Heap’s NYSHRL hostile work environment claim fails for a more

fundamental reason:        she has failed to demonstrate that the

Company’s behavior toward her was linked to her being a woman.

“It is axiomatic that mistreatment at work, [including] subjection

to a hostile work environment . . . is actionable under [the

NYSHRL] only when it occurs because of an employee’s sex, or other

protected characteristic.”       Brown v. Henderson, 257 F.3d 246, 252

(2d Cir. 2001).   The Company, as the Court described in the context

of Heap’s disparate treatment claims, has provided evidence of

numerous alternative, non-discriminatory explanations for their

treatment of Heap, most notably Heap’s poor sales performance and

her attitude.     See supra at 24.        Heap’s only counter to these

explanations is her assertion that she has “provided evidence of

[Martin’s]   treating      her   less    well    than      men   .   .   .   and

participat[ing] in a ‘boy’s club’ environment that was so extreme

that he tried to force Heap to fail at her job and cause her

                                    31
constructive termination.”         (Opp. at 21).      Heap’s bare say-so,

once again, is no substitute for evidence.           As was the case with

her disparate treatment claims, see supra at 19-28, these types of

conclusory statements, i.e., that Martin’s conduct reflected his

membership in a “boy’s club,” without more, do not enable a jury

to   assess   objectively   the    conduct   underlying   the   purportedly

hostile work environment. See Kaur v. N.Y.C. Health & Hosp. Corp.,

No. 97 Civ. 6175 (LAP), 2010 WL 11589961, at *2 (S.D.N.Y. May 10,

2010) (“ Testimony that is so vague and conclusory that it would

not permit a fact-finder to objectively evaluate the Defendant's

conduct cannot defeat a motion for summary judgment.”)

      The Court finds the Company’s reference to Bir v. Pfizer

convincing.    (See Reply at 11-12 (quoting 510 F. App’x 29 (2d Cir.

2013).)   There, the Court of Appeals reviewed the Western District

of New York’s grant of summary judgment on the plaintiff’s NYSHRL

hostile   work   environment      claim.     The   plaintiff    alleged   the

following in support of her claim:

      . . . that [her supervisor] falsely accused her of
      antagonizing her customers and lying about her schedule;
      interfered with the distribution of product samples to her;
      reduced her budget for educational programs; assigned her a
      less-desirable sales territory than similarly-situated male
      sales representatives; screamed at her; and subjected her to
      more frequent field-visit supervisions, for which he provided
      less warning than he did similarly-situated male sales
      representatives. Plaintiff also avers that [the supervisor]
      often socialized with male representatives, but that he never
      did the same with female representatives. Furthermore,
      plaintiff asserts that in the months leading up to her wedding
      in 2005, [her supervisor said “when women get married and

                                     32
     have children, their priorities change and they don’t work as
     hard”].

See 510 F. App’x at 32.         The Court of Appeals affirmed the district

court’s    grant    of    summary     judgment   as    to   the    hostile      work

environment claim because “the record [did] not support a finding

that [the manager’s] objectionable conduct toward plaintiff was

based on sex.”      Id. at 33.

     The same is true here with respect to Heap’s analogous

allegations.       Heap has provided evidence that Martin (and others

at the Company) engaged in a range of conduct that frequently

favored her male colleagues.           To be sure, taking the facts in a

light most favorable to her, Heap has shown that Martin was an

ineffective manager, that he could be churlish with her, and that

he played favorites with his former sales team colleagues at her

expense. But she has demonstrated nothing more than that.                 She has

not “proffered evidence that [a discriminatory] motive underlay

what she claims to be a severe and pervasive pattern of abuse,”

E.E.O.C. v. Bloomberg L.P., 967 F. Supp. 2d 816, 898 (S.D.N.Y.

2013), and accordingly provides the Court with no means to make

the leap from “bad management” to “gender-based-discrimination.”

     Heap’s hostile work environment claim under the NYCHRL is

afflicted by the same fatal issue.           While the NYCHRL has a broader

remedial   purpose       than   the   NYSHRL,    see   supra      at   27-28,    and

accordingly “imposes liability for harassing conduct that does not


                                        33
qualify as ‘severe or pervasive,’” Farrugia v. N. Shore Univ.

Hosp.,   820    N.Y.S.2d     718,     724    (N.Y.     Sup.    Ct.    2006),     NYCHRL

plaintiffs must still “plead facts tending to show that actions

that created the hostile work environment were taken against [her]

because of a prohibited factor,” Pouncy v. Advanced Focus LLC, No.

15 Civ. 6260 (JMF), 2017 WL 4280949, at *5 (S.D.N.Y. Sept. 25,

2017)(citations omitted).            For the reasons discussed above, Heap

has failed to adduce facts that would allow a jury to conclude,

even under the NYCHRL’s more lenient standards, that the Company’s

conduct was attributable to her being a woman.                        See id. at *5

(Dismissing      NYCHRL      hostile        work      environment       claim    where

“conclusory assertions aside, [plaintiff] fail[ed] to allege--let

alone substantiate--that any of the relevant acts of hostility by

his   supervisors       ‘were   on    the     basis    .   .   .   of   a   protected

characteristic.’”) (quoting Nunez v. N.Y. State Dep’t of Corr. &

Cmty. Supervision, No. 14 Civ. 6647 (JMF), 2015 WL 4605684, at *16

(S.D.N.Y. July 31, 2015)).

      The Court is mindful of the Court of Appeals’ warning that

the   existence    of    a   hostile    work       environment       “presents   mixed

question[s] of law and fact that are especially well-suited for

jury determination.”         Schiano v. Quality Payroll Sys., Inc., 445

F.3d 597, 605 (2d Cir. 2006) (internal citation and quotations

omitted).      Here, however--even assuming arguendo that the conduct

she has cited rises to a level that would create a hostile work

                                         34
environment--Heap has neglected to provide facts that demonstrate

why that conduct can be attributed to her sex.    As a consequence,

her hostile work environment claims under the NYSHRL and NYCHRL

necessarily fail as a matter of law.

          d. Retaliation Claims Under the NYSHRL & NYCHRL

     The Company’s motion for summary judgment is GRANTED with

respect to Heap’s claims of retaliation under the NYSHRL and the

NYCHRL.    Because the defects in Heap’s retaliation claims are the

same under both the NYSHRL and the NYCHRL, the Court will analyze

both claims in tandem.

     Under the NYSHRL, a prima facie case for retaliation requires:

“(1) participation in a protected activity; (2) that the defendant

knew of the protected activity; (3) an adverse employment action;

and (4) a causal connection between the protected activity and the

adverse employment action.”      Schaper, 408 F. Supp. 3d at 390

(citations omitted).      The NYCHRL employs a laxer standard for

establishing a prima facie retaliation claim, requiring only that

“the employer engaged in conduct that was reasonably likely to

deter a person from engaging in [a protected activity].”    Mihalik,

715 F.3d at 112.    However, “the NYCHRL [still] require[s] a causal

connection between an adverse act and a protected activity to prove




                                  35
a retaliation claim.”        Dudley v. N.Y.C. Rous. Auth., No. 12 Civ.

2771 (PGG), 2014 WL 5003799, at *25 (S.D.N.Y. Sept. 30, 2014).

       Heap’s   thesis    with   respect    to   retaliation     very   recently

evolved--never an auspicious sign for a claim’s chance of surviving

summary judgment.        In the First Amended Complaint, Heap alleged

that   the   Company     “retaliated   against     [her]   for   reporting   of

discrimination [in March 2016] . . . by placing her on a [CAP].”

(See First Amended Complaint (“Compl.”), dated February 21, 2018

[dkt. no. 10] at ¶ 35.)           However, the Company pointed out on

summary judgment that this theory is an impossibility because “the

Company placed [Heap] on a CAP more than a month before” she

reported the discriminatory behavior.              (MSJ at 17 (emphasis in

original).)      Heap accordingly withdrew her allegation that her

placement on the CAP was retaliatory, (Opp. at 22 n.7), and in its

stead proffered a new theory: that the Company retaliated against

her by “fail[ing] to address [her claims of discrimination]” and

that Martin also retaliated by telling human resources that he

wanted Heap fired, (id. at 22).        That fresh coat of paint does not

rescue Heap’s retaliation claims from summary judgment.

       As a starting point, this Court’s analogous decision in

Winston v. Verizon Services Corp. provides a crash course on how

retaliation claims may survive a motion for summary judgment.

There (as here) the plaintiff-employee brought retaliation claims

against her former employer--Verizon--under the NYSHRL and NYCHRL.

                                       36
See 633 F. Supp. 2d 42 (S.D.N.Y. 2009).        The plaintiff, who like

Heap had been placed on a PIP, was terminated from Verizon in April

2004 after she lodged several complaints with the company about

alleged discriminatory behavior by her manager.        Id. at *50-51.

Of essential note, the plaintiff adduced evidence of a single

instance where her manager confronted her at her desk shortly after

she had returned from a meeting with human resources pertaining to

his purportedly discriminatory conduct.       In plaintiff’s telling,

her manager informed her that he knew about the meetings with human

resources and stated that he would ensure that she did not pass

her PIP, ensuring her eventual termination.       Id. at *51.

     Just as the Company has done here, Verizon moved for summary

judgment on the retaliation claims.        Verizon cited numerous non-

discriminatory reasons for the plaintiff’s termination such as

“inadequate sales volume and client skills.”         Id.     The Court,

however, denied summary judgment on the retaliation claims, noting

that there was “sufficient evidence to raise a triable issue of

fact as to a causal connection between the plaintiff's complaints

and her subsequent termination.”     Id.    In the process, the Court

cited as critical to its decision “the close temporal nexus between

[plaintiff’s]   complaint”   and     the      “[manager’s]    statement




                                37
immediately thereafter that he intended to ensure that she fail

the PIP.”      Id.

       By contrast, Heap has provided no evidence whatsoever that

would allow a jury to link her March 2016 email reporting Martin

and her eventual departure from the company.                  In support of her

theory, she provides a solitary citation to several paragraphs in

her Local Rule 56.1 Statement which roughly describe the following

course of events: in March 2016, Heap contacted several senior

managers      requesting     that    they   take   action     to    stop    Martin’s

supposedly discriminatory behavior; she had a meeting with a senior

manager to discuss those issues at which the manager criticized

Heap’s well-documented performance issues; the senior managers did

not    take    steps   to   remedy    the   alleged   discrimination         despite

promising to investigate; Martin learned about the complaints;

Martin commented in an email that he thought Heap should be

terminated; and Heap (voluntarily) departed the company.                    (See Pl.

SDF ¶¶ 219-235.)        Unlike the plaintiff in Winston, however, Heap

at no point adduces facts to suggest that the Company’s approach

to her report of discrimination was in any way a reprisal for her

decision to come forward with her accusations.                Tellingly, Heap’s

only argument that it was is remarkably circular--Heap suggests

that    “the    causal      connection      between   [the]        events   .   .   .




                                         38
establish[es] [the requisite] causal connection quite strongly.”

(Opp. at 21).    These defects are fatal to her retaliation claims.

       e. Potential Claim for Discriminatorily            Lowered    Salary
          Under the NYSHRL & NYCHRL

     To the extent that Heap has attempted to raise claims for

discriminatorily lowered salary under the NYSHRL and NYCHRL in her

opposition to the Company’s motion for summary judgment, the Court

dismisses those claims.       Heap’s solitary mention of the issue is

a throwaway statement that the Company “lower[ed] her salary from

$110,000 to $87,000” when it reviewed her prior compensation and

. . . thereby enforce[ed] a pattern of keeping women underpaid .

. . which is now unlawful in New York City.”         (Opp. at 8.)    First,

and as a practical matter, Heap has provided no evidence from which

a jury could conclude that the Company’s decision to pay her a

salary of $87,000 at the outset of her employment rather than

$110,000   was   in   any   way   motivated   by   discriminatory   animus.

Second, as Defendants point out, any claim for a discriminatorily

lowered salary is time-barred.            The NYSHRL and NYCHRL have a

statute of limitations of three years.        (See Reply at 2 n.1.)    Heap

received her offer of employment from the Company on November 3,

2014 and filed her First Amended Complaint in this action on

February 21, 2018.     (See dkt. no. 10.)     Thus, there is no universe

in which Heap’s putative claim for discriminatorily lowered salary

was filed within the applicable statute of limitations.


                                     39
        f. NYLL Claim

  The Company’s motion for summary judgment with respect to Heap’s

NYLL claims is GRANTED IN PART and DENIED IN PART.

  Heap’s NYLL claim under Section 193 does not survive summary

judgment, as there is no genuine dispute as to whether Heap’s

allegedly owed commissions were deducted from her pay.                   NYLL

Section 190(1) defines “wages” as “earnings of an employee for

labor   or   services   .   .   .   whether   the   amount   of   earnings   is

determined on time, piece, commission or other basis.”                   NYLL

§ 190(1) (emphasis added).          Thus, Defendants may only deduct from

Heap’s wages if the deduction is permitted by law or by Heap’s

written agreement.      See NYLL § 193(1)(a)-(b).

  For NYLL Section 193 to apply, Heap must establish that (1) her

commission was earned, thus rendering it a wage, Pachter v. Bernard

Hodes Grp., Inc., 10 N.Y.3d 609, 616-17 (2008) (explaining that a

commission only becomes a “wage” within the meaning of Section 193

when it is earned by the employee), and (2) the employer made an

unlawful deduction from the commission.             See NYLL § 193(1).   With

respect to Heap’s earning the commission, this is undoubtedly a

question of disputed fact left to a jury.               (Compare Opp. at 22

(claiming Defendants are liable for “the Company’s withholding of

her earned commissions”), with MSJ at 20 (stating that Heap has

been paid all commissions she was owed).)



                                       40
  However, even if she had earned unpaid commission, Heap has

failed to establish that the Company deducted from her commissions

rather than failed to pay them.    Heap has put forth evidence of a

disagreement between herself and Defendants as to the proper

calculation of Heap’s owed commissions. But this does not properly

trigger a Section 193 claim. See Jankousky v. North Fork Bancorp.,

Inc., No. 08 Civ. 1858 (PAC), 2011 WL 1118602, at *4 (S.D.N.Y.

Mar. 23, 2011) (finding that dispute over the calculation of wages

is not a deduction under the NYLL because, “[u]ntil the wages are

agreed upon, there can be no deduction”).        The Court of Appeals

has explicitly stated that Section 193 “‘has nothing to do with

failure to pay wages or severance benefits, governing instead the

specific subject of making deductions from wages.’”          Malinowski

v. Wall St. Source, Inc., No. 09 Civ. 9592 (PAE), 2012 WL 279450,

at *3 n.5 (S.D.N.Y. Jan. 31, 2012) (quoting Monagle v. Scholastic,

Inc., No. 06 Civ. 14342 (GEL), 2007 WL 766282, at *2 (S.D.N.Y.

Mar. 9, 2007)).   Thus, Heap’s NYLL claims under Section 193 must

be dismissed as a matter of law.

  Heap’s claim under NYLL Section 191, however, survives summary

judgment.   Section   191(1)(c)   provides   that    every   “commission

salesperson shall be paid . . . commissions and all other monies

earned or payable . . . not less frequently than once in each month

and not later than the last day of the month following the month

in which they are earned.”   NYLL § 191(1)(c).      Heap and Defendants

                                  41
dispute whether Heap’s May 2016 commission payments constituted

all that she rightfully earned pursuant to her employment contract.

(See Opp. at 22; see also MSJ at 20.)     This question is ultimately

one for a jury.    See Flannigan v. Vulcan Power Group, LLC, 642 F.

App’x 46, 51-53 (2d Cir. 2016) (affirming a jury’s interpretation

of an employment agreement establishing grounds for a violation of

Section 191(1)(c)).     As Defendants themselves alluded, Heap can

sustain a claim under Section 191 if a jury determines that her

commissions were “earned.”        (See MSJ at 20 (citing Pachter, 10

N.Y.3d at 618).)

  Accordingly, Defendants’ motion for summary judgment is granted

with respect to Heap’s claim under Section 193 of the NYLL and

denied with respect to Heap’s claim under Section 191 of the NYLL.

          g. Common Law Claims

     For the following reasons, the Company’s motion for summary

judgment is GRANTED with respect to all of Heap’s common law

claims.

              i. Quantum Meruit

  Heap’s claim for quantum meruit must be dismissed as a matter

of law.    New York law bars recovery under a claim of quantum meruit

where there is a valid, enforceable contract governing the same

subject matter.    Mid-Hudson Catskill Rural Migrant Ministry, Inc.

v. Fine Host Corp., 418 F.3d 168, 175 (2d Cir. 2005) (citing Clark-

Fitzpatrick, Inc. v. Long Island Rail Road Co., 70 N.Y.2d 382, 388

                                    42
(1987)); see also Hinterberger v. Catholic Health Sys., 536 F.

App’x 14, 17 (2d Cir. 2013) (upholding dismissal of a quantum

meruit claim for being “insufficiently distinct” from a breach of

contract claim).      The claim is only barred insofar as the valid

contract encompasses the dispute between the parties.                Mid-Hudson

Catskill Rural Migrant Ministry, Inc., 418 F.3d at 175); see also

Curtis Props. Corp. v. Greif Cos., 236 A.D.2d 237 (1st Dep’t 1997)

(“[A] party is not precluded from proceeding on both breach of

contract and quasi-contract theories where . . . the contract does

not cover the dispute in issue.”).

  Heap’s quantum meruit claim fails here because it is premised

solely    on   the   fact   that   the     Company    allegedly   denied    her

commissions.     (Compl. ¶¶ 13, 52-58.)        Heap does not dispute that

her eligibility for receiving commissions was governed by the terms

and conditions of her Sales Compensation Agreement and Sales

Compensation Master Guide with Defendants.            (Def. 56.1 Stmt. ¶¶ 6-

8; Pl. 56.1 Opp. ¶¶ 6-8.)

  Notably, in lieu of defending her quantum meruit claim, Heap’s

opposition to Defendants’ motion asserts a breach of contract claim

stemming from the Company’s purported nonperformance under the

Sales Compensation Agreements and the Sales Compensation Master

Guides.    (Opp. at 25-26).        Heap has made no assertion that her

claim    for   quantum   meruit    falls    outside    the   scope    of   those



                                     43
agreements, and is thus sufficiently distinct from the breach of

contract claim she now asserts.

  Thus, summary judgment is granted for Defendants with regards

to Heap’s quantum meruit claim.

             ii. Breach of Contract

  The Court also grants summary judgment on Heap’s breach of

contract claim.       The Court of Appeals recognizes that a party may

not amend its complaint by asserting a new claim in its opposition

papers to a dispositive motion.         Avillan v. Donahoe, 483 F. App’x

637, 639 (2d Cir. 2012) (affirming a district court’s denial of

plaintiff’s    claim    raised   for   the     first   time    in    plaintiff’s

opposition to summary judgment); Wright v. Ernst & Young LLP, 152

F.3d 169, 178 (2d Cir. 1998) (denying plaintiff’s right to assert

a new claim in her opposition to a motion to dismiss).

  Here, Heap did not raise a breach of contract claim in her

complaint.     (Compl. ¶¶ 30-62.)            She argues the Court should

consider     her     claim    nonetheless      because   the        Company     was

sufficiently on notice that Heap would allege a breach of contract.

(Opp. at 25 n.9.) In contemplating acceptance of Heap’s new claim,

the Court should “consider whether doing so would prejudice the

defendant.”        Stratton v. Ernst & Young, LLP, No. 15 Civ. 1047

(VEC), 2016 WL 6310772, at *6 (S.D.N.Y. October 27, 2016). Because

she raises the claim on Defendants’ motion for summary judgment

after   discovery     has    ended,   Heap’s    breach   of    contract       claim

                                       44
prejudices the Defendants and should not be permitted. See Beckman

v. U.S. Postal Serv., 79 F. Supp. 2d 394, 407 (S.D.N.Y. 2000)

(“[A]t the very least, plaintiff must set forth facts that will

allow each party to tailor its discovery to prepare an appropriate

defense. Because a failure to assert a claim until the last minute

will inevitably prejudice the defendant, courts in this District

have consistently ruled that it is inappropriate to raise new

claims for the first time in submissions in opposition to summary

judgment.”).

  Even if the Court were to permit Heap’s claim, it would fail as

a matter of law.    Heap states that she “does not recall whether

she initiated the issue escalation process prior to her employment

termination.”   (Opp. at 25; Pl. SDF ¶ 83.)   But the plain language

of the 2015 and 2016 Sales Compensation Agreements—which Heap

executed—required her to utilize that process for Heap to pursue

a claim for breach of contract.   (See Declaration of Greg Maliniak

(“Maliniak Decl.”), dated June 5, 2019 [dkt. no. 39-4] at Ex. 1 §

7 (“The Company and Plan Participant agree to exhaust [the]

internal process prior to commencing a demand or claim”); see also

id. at Ex. 2 § 7 (same).)   Heap appears to suggest that the Company

did not put her on notice of her obligations under the dispute

resolution process, noting that the Company only “instructed her”

to initiate the issue escalation process for one commission, (Opp.

at 25.) But the Sales Compensation Master Guides plainly state

                                  45
that it is “[the employee’s] responsibility to preserve [his or

her] right to escalate or dispute any Sales Compensation issues,”

not the Company’s.14 Heap also seems to believe that she can create

an issue of material fact by saying that she does not recall

whether she initiated the issue escalation process prior to the

termination of her employment.          (Id. at 25.)       That Heap does not

recall initiating the contractually required dispute resolution

process, however, is not a substitute for evidence that she did

so.

     Following the termination of her employment, the Company’s 2015

and 2016 Sales Compensation Master Guides required Heap to submit

a claim through the “Former Employee Sales Compensation (FESC).”

(Id. Ex. 3 at 64; id. Ex. 4 at 101.)             )15   While Heap stated she

called    the   FESC,   she   alleges    the    provided   phone   number   was

disconnected.     (Pl. SDF ¶ 83.)            Despite her awareness that the

FESC also had a contact email address, Heap is provides no evidence

that she attempted to use it.            (Pl. SDF ¶ 84.)      Heap otherwise

relies on the assurance of Defendants and “Sales Compensation

personnel” who were assisting with evaluating her compensation


14 Heap appears to argue that she was not required to utilize the
contractual dispute resolution procedures at issue because her
payments were “partial payments” and thus not “final” for purposes
of the relevant agreements.    (See Opp. at 26.)
15 “Your rights under the Plan will not be preserved because you

are waiting for answers to questions or waiting for additional
information that you have requested outside the ITS process.”
(Maliniak Decl., Ex. 3 at 64.)
                                        46
issues to argue that she did not actually need to initiate the

process.    (Opp. at 25-26; Pl. SDF ¶¶ 64-78.)   However, the Sales

Compensation Master Guides states explicitly that “[r]aising an

issue to any level of management is not sufficient to preserve

your rights under the Plan – you must submit your dispute to ITS

or FESC.” (Maliniak Decl., Ex. 3 at 63; id. Ex. 4 at 100.) Failure

to do so represents a contractual concession that Heap was fully

compensated.   (Maliniak Decl., Ex. 3 at 65; id. Ex. 4 at 102.)16

     Thus, Heap has adduced no facts that would allow a jury to

conclude that she fulfilled the prerequisites for her breach of


16 If that were not enough, Heap’s putative breach of contract
claim would likely be time-barred, though the Court does not reach
the issue. As Defendants point out, “New York law permits parties
to shorten the six-year statute of limitations for breach of
contract by agreement.”    See N.Y. CPLR § 201.      The relevant
agreements plainly state that any lawsuit under the relevant
agreements must be brought within six months of a final decision
of the Company’s Sales Compensation Review Board (“SCRB”), the
“final step in the internal issue resolution process.” (Maliniak
Decl., Ex. 3 at 65; id., Ex. 4 at 102.) The SCRB would only decide
issues that had been submitted through the ITS or the FESC. (Id.)
     Of course, Heap did not submit the issue through the ITS or
the FESC and thus never received a final decision from the SCRB.
Thus, we can never know when exactly a final decision would have
issued and when the six-month clock would begin running. However,
had Heap properly escalated her issues in the first instance, she
would have received a decision through the ITS or FESC process
within 30 calendar days. (Id.) From there, she would have had 14
calendar days to escalate the issue to the SCRB. Under the terms
of the relevant agreements the SCRB’s decision would then be
communicated “within 30 calendar days from the date the issue is
reviewed.” (Id.) Given that Heap received her final payment on
May 31, 2016, and given that she initiated the present action on
February 21, 2018, it seems exceedingly unlikely that her breach
of contract claim is timely.

                                 47
contract claim.       Accordingly, summary judgment is granted to

Defendants for any breach of contract claim that Heap seeks to

allege.

            iii. Theft, Conversion, and Misappropriation

  New York common law does not recognize a distinct claim of civil

theft, instead treating it as synonymous with the recognized claim

of conversion.     See Shmueli v. Corcoran Group, 802 N.Y.S.2d 871,

875 n.2 (Sup. Ct. 2005) (“The basic essence of conversion is civil

theft.”); Smith Barney, Harris Upham & Co., Inc. v. Luckie, 245

A.D.2d 17, 19 (1st Dep’t 1997) (recognizing conversion as “the New

York analogue of” civil theft).

  Similarly, misappropriation and conversion can be treated as a

unified claim.     See Danovitch v. Gersten Savage LLP, 2013 NY Slip

Op 31519(U) (Sup. Ct. N.Y. Cty. July 8, 2013); Hinkle Iron Co. v.

Kohn, 229 N.Y. 179, 184 (1920). Regardless, Heap provides no facts

supporting a misappropriation of funds beyond those alleging a

conversion, nor does she defend the misappropriation claim in her

opposition to summary judgment.

  The Court accordingly concludes that Heap’s conversion claim

fails as a matter of law.             “New York law is clear, seeking to

enforce    an   ‘obligation      to   pay’   does   not    raise   a   claim   for

conversion.”      Fantozzi v. Axsys Techs., Inc., No. 07 Civ. 2667

(LMM), 2008 WL 4866054, at *9 (S.D.N.Y. Nov. 6, 2008). Such claims

are   to   be   dismissed   if    a   plaintiff     is    “essentially   seeking

                                        48
enforcement of the contract terms.”            Id. at *10 (granting summary

judgment against a conversion claim because “[p]laintiffs [did]

not establish that the [d]efendant breached a legal duty separate

from the contract itself”); see also Seat Sack, Inc. v. Childcraft

Educ. Corp., No. 07 Civ. 3344 (DFE), 2010 WL 245576, at *10

(S.D.N.Y. Jan. 22, 2010) (same).

  Regardless,    a    conversion      claim    for   money   only   survives   if

plaintiff had “ownership, possession or control of the money” prior

to the conversion.       Fantozzi, 2008 WL 4866054 at *9 (internal

quotation and citation omitted).              An obligation to be paid does

not equate to a plaintiff’s ownership, possession or control of

the money in question.        See id.(determining plaintiffs were not in

control of funds just because they were allegedly owed profits

from the sale of their business); see also Peters Griffin Woodward,

Inc. v. WCSC, Inc., 88 A.D.2d 883, 883-84 (N.Y. App. Div. 1982)

(laying out New York conversion law and finding plaintiff did not

have control of commissions allegedly owed to him).

  Here, Heap’s conversion claim is for $112,233.79, “constituting

commission payments pursuant to and calculated subject to . . .

the Compensation Agreement.”          (Opp. at 29.)       Thus, even Heap does

not dispute that these monies are owed directly pursuant to her

contractual agreement with Defendants.               She has made no assertion

that   the   monies    owed    stem    from    any    obligation    other   than

Defendants’ “obligation to pay” under the Compensation Agreement.

                                       49
As this was just an obligation to pay, Heap cannot show that she

was    in   ownership,   possession   or     control   of   funds   she   never

received.     Accordingly, Heap cannot bring a conversion claim to

enforce contractual obligations, and her conversion claim fails as

a matter of law.

     Heap misguidedly relies on Doo Nam Yang v. ACBL Corp., where an

employer’s wrongful deduction of $29 from each of plaintiff’s

paychecks constituted a conversion.             427 F. Supp. 2d 327, 341

(S.D.N.Y. 2005).     The Court established conversion on finding that

the exact amount demanded was “identifiable” and plaintiff had

“immediate superior right” to the funds because they were deducted

from his wages without cause.17        Id.    This was based, in part, on

the finding that the plaintiff’s own employer had acknowledged

plaintiff’s right to the money.        Id.     In contrast, Heap can point

to no source that explicitly grants her an immediate superior right

to the identified sum of $112,233.79, nor can Heap show that

Defendants have acknowledged her right to be paid that sum.

Rather, Heap’s claim is more akin to those in Fantozzi and Peters

Griffin Woodward, Inc., where the alleged right to profits or


17Plaintiffs can sustain conversion claims if they can show they
(1) “had legal title or an immediate superior right of possession
to [an] identifiable fund,” and (2) there was an “exercise by
defendants of unauthorized dominion over the money in question to
the exclusion of plaintiff’s rights.” Doo Nam Yang v. ACBL Corp.,
427 F. Supp. 2d 327, 341-42 (S.D.N.Y. 2005) (quoting Bankers Trust
Co. v. Cerrato, Sweeney, Cohn, Stahl & Vaccaro, 187 A.D.2 384 (N.Y.
App. Div. 1992)).
                                      50
commissions was insufficient to establish a conversion.                  See

Fantozzi, 2008 WL 4866054 at *9-10; Griffin Woodward, Inc., 88

A.D.2d at 883-84.

  Accordingly, summary judgment is granted for Defendants against

Heap’s claims for civil theft, misappropriation and conversion.

             iv. Constructive Trust

  Heap cannot sustain a claim for constructive trust.              New York

law imposes four requirements that a Plaintiff must prove to

establish a constructive trust: (1) a confidential or fiduciary

relationship; (2) an express or implied promise; (3) a transfer

made in reliance on the promise; and (4) unjust enrichment. United

States v. Coluccio, 51 F.3d 337, 340 (2d Cir. 1995).                    These

requirements    are     generally    considered   only    guideposts.    Id.

However, a plaintiff who cannot establish a fiduciary relationship

“generally     cannot    establish    a    constructive    trust    claim.”

Rosenblatt v. Christie, Manson & Woods Ltd., 195 F. App’x 11, 13

(2d Cir. 2006).

  Ultimately, “the purpose of the constructive trust is prevention

of unjust enrichment.” Superintendent of Ins. v. Ochs (In re First

Cent. Fin. Corp.), 377 F.3d 209, 212 (2d Cir. 2004) (quoting

Simonds v. Simonds, 45 N.Y.2d 233, 242 (1978) (internal quotation

omitted)); In re Koreag, Controle et Revision S.A., 961 F.2d 341,

354 (2d Cir. 1992) (branding unjust enrichment the “key factor” in

deciding to impose a constructive trust claim).               A claim for

                                      51
constructive trust, premised upon unjust enrichment, is barred

when there is a relevant written agreement.                   See, e.g., Boccardi

Capital Sys. v. D.E. Shaw Laminar Portfolios, L.L.C., 35 F. App’x

516, 519 (2d Cir. 2009) (precluding a constructive trust claim

because of “the existence of an express written agreement governing

the subject matter at issue”); Rosenblatt, 195 F. App’x at 13

(“Furthermore, plaintiff is not entitled to a constructive trust

because the rights of the parties here are based on a written

agreement.”); Superintendent of Ins., 377 F.3d at 213 (“[T]he

existence of a written agreement precludes a finding of unjust

enrichment [which] applies to constructive trust claims.”)

  Here,     Heap    has   failed    to    prove    that   her   employer-employee

relationship rose to the level of a fiduciary relationship.                      See

Burian v. Kurtz, No. 85 Civ. 9223 (KTD), 1990 WL 74549, at *6

(S.D.N.Y. May 31, 1990) (stating that the mere employer-employee

relationship       between    a   boss    and    employee     does    not   create   a

fiduciary relationship for constructive trust).                       “There is no

fiduciary    relationship         where   a    purely   commercial     or   business

relationship       exists.”         Id.         Regardless,     the    Compensation

Agreement’s existence bars Heap’s ability to assert a constructive

trust claim.       See Boccardi Capital Sys., 35 F. App’x at 519.               Like

her other common law claims, this claim is premised on “the

commissions she is owed.”            (Opp. at 30.)        These commissions, as

per Heap, are governed by the written Compensation Agreement. (Id.

                                          52
at 29.)       Since any assertion of unjust enrichment is barred by her

written contract, Heap cannot allege entitlement to a constructive

trust.

  As such, summary judgment is granted to Defendants on Heap’s

claim for constructive trust.

  IV.     CONCLUSION

  For the reasons detailed above, Defendants’ motion for summary

judgment [dkt. no. 39] is GRANTED IN PART and DENIED IN PART.

Specifically:

          •    Defendants’ motion for summary judgment is GRANTED with
               respect to Plaintiff’s claims under the NYSHRL and
               NYCHRL, including any potential claim related to
               discriminatorily lowered salary;

          •    Defendants’ motion for summary judgment is GRANTED on
               all of Plaintiff’s common law claims for quantum meruit,
               breach of contract, conversion, and constructive trust;


          •    Defendants’ motion for summary judgment is GRANTED on
               Plaintiff’s claim for unpaid commissions under Section
               193 of the NYLL.


          •    Defendants’ motion for summary judgment is DENIED with
               respect to Plaintiff’s claim for unpaid commissions
               under Section 191 of the NYLL.

To the extent that they are not addressed above, the Court has

considered       the   parties’   remaining   arguments   and   found   them

unavailing.       Counsel for the parties shall confer and inform the

court by letter no later than April 30, 2020, as to how they

propose to proceed.        Counsel shall also provide a dial-in number


                                      53
for a conference call with the Court on May 19, 2020, at 10:00 AM

to discuss the status of the action, settlement, and any other

remaining issues.

SO ORDERED.


Dated:    New York, New York
          March 27, 2020


__________________________________
LORETTA A. PRESKA
Senior United States District Judge




                               54
